 340.DECISIONS OF' NATIONAL LABOR- RELATIONS BOARDLocal No.1, -International Brotherhood of Electrical Workers,AFL-CIOandMallinckrodt Chemical Works.Case, No. 14-CC-251.August 18, 1964DECISION AND ORDEROn February 28,1964, Trial Examiner Thomas' F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the'unfair labor practices alleged in the complaintand recommending that the complaint be dismissed, as set forth in hisattached Decision.Thereafter, the General Counsel filed exceptionsto the Trial Examiner's Decision and a supporting brief, and the Re-spondent filed a brief in support of the Trial Examiner's Decision,and thereafter filed cross-exceptions to certain of the Trial Examiner'sfindings and conclusions made in his Decision, and to certain of hisrulings made at the hearing herein, and a supporting brief, and alsofiled a brief in answer to the General Counsel's exceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decisionand the entire record in this case, including the exceptions and briefs,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'[The Board dismissed the complaint.]1In view of the fact that the Board is herein dismissing the complaint in Its entiretyon the ground that the General Counsel has failed to make outa prima faciecase,wedeem it unnecessary, and therefore do not pass upon the exceptions filed by the Respond-ent with respect to certain of the Trial Examiner's findings, conclusions, and evidentiaryrulings alleged to be prejudicial to Respondent's case.Also, in view ofthe dismissal, wefind it unnecessary to pass upon Respondent's request for oral argument.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE ,Upon a charge filed on August 28, 1963,by Mallinckrodt Chemical Works, theRegional Director for Region 14 of the NationalLaborRelations Board,hereincalled the Board,issued a complaint on behalf of the General Counsel of the Boardon October 3, 1963,against Local No. 1, International Brotherhood of ElectricalWorkers,AFL-CIO,Respondent herein,alleging violations of Section 8(b) (4) (i)and (ii) (B) of the National Labor Relations Act, as amended(29 U.S.C., Sec.151,et seq.),herein called the Act.In its duly filed answer Respondent, whileadmitting certain allegations of the complaint,denied the commission of any unfairlabor practice.Pursuant to notice,a hearing was held before Trial Examiner Thomas F. Maheron October 24, 1963,in St.Louis,Missouri,where all parties were represented bycounsel and afforded full opportunity to be heard,to present oral argument, and tofile briefs with me.Briefs were filed by all parties on December 12.148 NLRB No. 36. LOCAL 1, INT.'L BROTHERHOOD --ELECTRICAL WORKERS341,-Upon consideration of, the entire record'in this-case,l including the briefs of the'parties, and upon my observation of each of the witnesses appearing before me,I make the following:_1 IOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE EMPLOYERSMallinckrodt ChemicalWorks, hereinafter called the Company,isengaged atWeldon Springs, Missouri, in the purification of uranium ore and themanufactureof uranium salts and metals, under contract with the Atomic Energy Commission,an agency of the Government of the United States. In the course of its operationstheCompany annually receives goods and materials from outside the State ofMissouri valued in excess of $1 million, and annually ships products outside theState of Missouri valued in excessof $1 million.Robinson Steel Construction Company, hereinafter called Robinson, is a heavyconstruction company having its principal office and place of business in St. Louis,Missouri.In the course of its operations it annually purchases goods and materialsfrom outside the State of Missouriin excessof $50,000.Ithas contracted toprovideMallinckrodt with labor, materials, and equipment necessary for the con-struction of an electrolytic prototype, said contract being valued at $147,290. Ithas also contracted to construct subsurface drainage at building No. 301, saidcontract being valued at $4,355.Melvin Snyder Electric Company, hereinafter called Snyder Company, is an elec-trical contractor with its principal office and place of business in St. Louis, Missouri.In the operation of its business it annually purchases goods and materials from out-side the State of Missouri in excess of $50,000. Snyder has contracted to provideMallinckrodt with labor, materials, and equipment necessary for the installation ofa criticality alarm system, said contract being valued at $17,050.Schmelig Construction Company, Inc., hereinafter called Schmelig, is a heavyconstruction company with its principal office and place of business located in St.Louis, -Missouri.In the course of its operations Schmelig annually performs serv-ices outside the State of Missouri valued in excess of $50,000. It has contracted toprovide Mallinckrodt with labor, materials, and equipment necessary for construct-ing of a falling stream standard sampler, said contract being valued at $39,242.R. K. & A. Jones, Inc., hereinafter called Jones, is a building construction con-tractor with its principal office and place of business in St. Louis, Missouri. In thecourse of its operations -it annually purchases goods and materials from outsidethe State of Missouri in excess of $50,000. It has contracted with Mallinckrodtto supply labor, materials, and equipment necessary for alterations on the admin-istration building located atMallinckrodt'sWeldon Springs plant.Said contract'is valued at $23,370.-Kennedy Heating and Air Conditioning Company, 'hereinafter called Kennedy,-has a principal office and place of business in St. Louis, Missouri. It has a sub-contract with Becker-Marsten Company which in turn has contracted with Mal-linckrodt to supply labor, materials, and equipment necessary to construct a waterplant boiler at Mallinckrodt'sWeldon Springs operation, said contract valued at$8,239.In the operations of its business Becker-Marsten annually purchases goodsand materials from outside the State of Missouri in excess of $50,000.Kennedy'sout-of-State purchases do not appear in the record.,Bulger Electric Company, hereinafter called Bulger, is an electrical contractorwith its principal office and place of business in St. Louis, Missouri. It has con-tractedwithMallinckrodt to supply labor, materials, and equipment necessary'.Aswill be-discussed in some detail hereafter, Respondent sought to introduce certainevidence which I ruled not relevant to the issues framed by the pleadings. , I' permitted,counsel to submit written offers of proof covering this subject matter which I have con-sidered and, deeming it irrelevant, adhere to my original ruling rejecting it. 'Counsel forthe Charging Party also sought to Introduce evidence in the nature of rebuttal testimonythat would clarify contract documents placed in evidence by stipulation as part of Gen-eral Counsel's case-in-chief. and thereafter allegedly brought Into question by the testi-mony of witnesses for the-Respondent., Ruling.the document to speak for itself I rejectedevidence in clarification of it but permitted counsel for the Charging Party to submit awritten offer of proof concerning the expected rebuttal evidenceUpon further considera-tion I still deem the rebuttal evidence unnecessary and accordingly reject the offer. 342DECISIONS -OF- NATIONAL 'LABOR__ RELATIONS BOARDfor' the installation of emergency power :for the fire and ambulance garage -at theWeldon Springs plant.Said contract is valued. at: $1,998. In the, operation of itsbusiness Bulger annually purchases goods from firms which in turn purchase thosegoods from outside the State of Missouri in excess of $50,000 annually.M. F. Gildehaus Piping Contractors, Inc., hereinafter called Gildehaus, has itsprincipal office and place of business in St. Louis, Missouri. In the operation of itsbusiness it annually purchases goods-and materials from outside the State of Mis-souri in excess of $50,000. It has contracted to furnish to Mallinckrodt labor,materials, and equipment necessary for constructing a falling stream standard samplerat the Weldon Springs plant. Said contract is valued at $7,000.'St. Louis Blow Pipe and Heater Company, -hereinafter called St. Louis Blow Pipe,has a principal office and place of business at St. Louis, Missouri. In the courseof its operations it annually purchases goods and materials in excess of $50,000from firms which in turn purchase those goods from outside the State of Missouri.Gross Engineering Company, hereinafter called Gross, is a heavy constructioncontractor with its principal office and place of business in St. Louis, Missouri. Inthe course of its operations it annually purchases goods and materials from outsidethe State of Missouri in excess of $50,000. It has a contract with the Atomic En-ergy Commission, hereafter referred to as the AEC, in the amount of $612,130,for the installation of a fluid bed denitration system in building No. 103 at theWeldon Springs plant.Upon the foregoing stipulated facts the parties further stipulate and I concludeand find that each of the employers enumerated above are engaged in commercewithin the meaning of Sections 2(6) and (7) and 8(b)(4) of the Act and I furtherfind and conclude that it will effectuate the policies of the Act to assert jurisdictionin this case.It further appears that three other employers had during all times pertinentherein extensive relations with Mallinckrodt at its Weldon Springs plant, each hav-ing contracted with Mallinckrodt as follows:Kickham Boiler and Sheet Iron Works Co. contracted to supply all labor, mate-rials, and equipment necessary for the retubing of boiler No. 3 in building No. 401at the Weldon Springs plant, said contract valued at $11,033.Simon Painting Co. contracted with Mallinckrodt for the painting of the criticalityalarm system being installed by Sndyer Electric, said contract valued at $1,480.Commercial Broadcasting Co. contracted with Mallinckrodt for the installationof a refinery paging system, said contract valued at $1,388.Although neither the extent of the out-of-State purchases and sales of the fore-going three employers nor the extent of the services provided out-of-State by anyof them appears in the record, the record does indicate that the services renderedby each of them in conjunction with the contracts with Mallinckrodt, all of whomappear in the record, is directly related with construction operations being performedat Mallinckrodt'sWeldon Springs plant.As it thus appears in the record that eachof the foregoing three employers are in an industry affecting commerce,I accord-ingly find and conclude that each is engaged in commerce within the meaning ofSection 8(b) (4) of the Act.II.THE LABOR ORGANIZATION INVOLVED'Respondent,Local No.1, International Brotherhood of ElectricalWorkers, AFL-CIO, isconceded to be a labor organization within the meaning of Section 2(5) ofthe Actand I so conclude and find.III.THE ISSUEThe application of the Supreme Court's reserved gate testrespectingwork re-lated to the normal operations of a picketed plant.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsRespondent represents the maintenance and construction electrical employees ofthe Company pursuant to an election and certification in CaseNo. 14-RC-3770.22 SeeMallinckrodt Chemical Works,Uranium Division,129 NLRB 312. LOCAL. 1, INT'L BROTHERHOOD ELECTRICAL WORKERS343The collective-bargaining agreement between Respondent and the Company termi-nated during the summer of 1963, 'and negotiations for a new agreement were inprogress prior"to and after the"date of the ,expiration of the old -agreement.Uponfailure of the parties'to, reach anew 'agreement Respondent,°on-August-26;-1963,called ii strike of the electricians at the Weldon-Springs facility and established picketsat the main plant gate, located -ori Highway- No. 94.The production and main-tenance employees of the Company habitually entered the facility through this gate.On August 27, the'day following the calling of the strike, the Company establisheda gate.3,00 yards to, the north of the main gate on Highway. No. 94, and designatedit -as the subcontractors'' or reserved gate. -, Both gates faced eastward onto the high-way and were visible, to each other.A large "sign affixed to the fence' immediatelyto the right of the subcontractors' gate as it was approached from the highway borethis inscription:SUBCONTRACTORS! GATEConstruction Personnel OnlyAll Others Use South Gate.A" guard was stationed at this gateand wasinstructed to -deny entrance to all butthe employees of subcontractors, directing all other employees to use themain"gate.On August 28, Respondent placed pickets in front of and in the vicinity of thesubcontractors' gate?After the pickets had been thus established at this particulargate nonebut subcontractors' employees entered it, excepting only. the guards as-signed toduty there and, on one occasion, several plant employeesengaged incutting the grass adjacent to the gate, fence, and highway.Picketing at the subcontractors' gate continued until September 27, 1963, at whichtime it ceased pursuant to an agreement between Respondent and counsel for the "General Counsel, being a consideration in the determination of the U.S. DistrictCourt for the Eastern District of Missouri to hold in abeyance General Counsel'spetition for an injunction against Respondent, which -petition, although stillpending,has not proceeded to hearing in view of the agreement not to picket at the subcon-tractors' gate.B. Thenature ofthe Company's operations.The Company has a contract with the Atomic Energy Commission, a governmentalagency, hereinafter called the AEC, which provides that it willengage inthe purifica-tion of uraniumore and uraniumsalts for the Government.The plant facilitiesare owned by the AEC. In furtherance of the terms of its contract with AEC theCompany is required thereby to follow all AEC rulesand regulationsconcerning thework to be done at the Company's facility, including compliance with the regulationspromulgated pursuant to the terms of theDavis-BaconAct 4 and supervised by aDavis-Bacon Committee appointed by the AEC. In furtherance of this relation-ship either the AEC or the,Company may initially propose projects to be performedat the facility.Thus the Company may propose a job to be performed and submitan estimate and description of it to AEC's representatives at the plant and to itsoperational offices at Oak Ridge,Tennessee.In such a proposal to the AEC theCompany may, recommend what jobs are to be performed and whether the jobsshould be performed by the Company'smaintenanceemployees or subcontracted out.Once such a recommendation has been received by the AEC the Company has nofurther control over whether the job is to be performed by its own maintenance em-ployees, or by subcontractors.The maintenance employees referred to are those employed in the maintenancedepartments Included in this department is a machine shop, carpenter and mill-wright shop, plumbing and pipefitting shop, welding shop, auto shop, rigger shop,paint shop, and electrical shop.Each of these shops have the equipment necessaryto perform its operations and the employees assigned to the department use thisequipment and the traditional tools of their particular trade.The picket signs stated as follows:IBEW LOCAL NO. 1, AFL-CIOON STRIKEAT"MALLINCKRODT CHEMICAL WORKS, URANIUM DIV.4Act of March 3,1931, as amended,40 U S.C 276a5 Credibly describedby Fletcher Anderson;Mallinckrodt'smanager of engineering andmaintenance,a witness called by Respondent after GeneralCounselhas rested his case 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas further established on the record that in the determinations and recom-mendations made by AEC and the Company relative to the performance of anyproject the maintenance department never was required or sought to bid on such ajob 6 In fact General Counsel supplied no evidence whatever as to the natureof the jobs performed by employees in the maintenance departmentC Contract work in progress at time of strikePursuant to its contractual authority the Company, and on one occasion the AECitself, entered into contracts for the completion of certain construction projects whichhad previously been approved by the appropriate AEC authority under the termsgoverning the operation of the Weldon Springs facility by the Company for the Gov-ernmentThese contracts follow1Installation of fluid bed denitration systemThis project was contracted for di-rectly by AEC with Gross Engineering on March 11, 1963, in the amount of $612,130and involved the complete installation of new equipment in building No 103-therefineryThe space utilized for the purpose was previously occupied by the main-tenance shopThe project included all necessary structural revisions and additions,piping and plumbing, instrumentation, heating and ventilating, including extensionand relocation of existing vacuum cleaning, exhaust, and dust collecting systems, me-chanical, process, and vessel installation, electrical and insulation work, and certaingeneralbuilding construction workThe project when completed will supplement, if not replace altogether, the denitra-tion system presently used in the "pot room" of the refinery and thus provide a moreeffective system for the conversion of previously extracted uranium nitrate intouranium trioxide, the basic ingredient in the production of uranium metal and fuelcores and the end product of the plant2Construction of falling stream standard samplerThis contract entered into onJuly 22, 1963, with Schmelig Construction was in the amount of $39,242It con-sisted of installing in building No 101 an ore sampling operation that had previouslybeen located at Grand Junction, ColoradoThe replacement of the Colorado opera-tion with the one involved here places in operation a much more accurate methodof assaying the uranium ore to be processed at the Weldon Springs facility of theCompany andelsewhereThe construction details are described in the drawings and specifications enumer-ated in the contract and set forth the installation of numerous items of heavy equip-ment such as hoppers, stirrers, and conveyors, and the necessary power equipmentand controls to drive them, together with essential pipe, plumbing, duct, and electricalconduit installationFor 1 week during the course of this installation the schedulesof the Company's own production employees were changed to accommodate con-struction workThere is no evidence, however, that the production was curtailed inany way3Construction of electrolytic prototypeThree contracts with Robinson Steelwere executed on March 21, June 14, and August 2, 1963, respectively, to a total costof $147,390 for the construction in building No 404, the metal pilot plant, of anelectrolytic prototype designed for development purposes, specifically to obtain datafor future use in planning a future electrolytic plant 7This installation principallyconsisted of newly introduced equipment and a system not yet part of the facility'sproduction, including a considerable amount of heavy equipment necessary foruranium refinement on a small scale research level, together with the necessary piping,plumbing, duct work, and electrical conduit and control materials necessary to operateit upon completion4 Installation and painting of criticality alarm systemOn April 3, 1963, a contractwas executedwith Snyder Electric forthe installationof this system, and on May 7a contract with Simon Painting for the painting of itThe contracts were in theamount of $17,050 and $1,480, respectivelyThis is an installation to provide electronic radiation detection and was tied inwith a central control panel in the guard officeBy means of it any excessive radia-e The credited testimony of Construction Super\ isor Stewart Barnett7It is stipulated that in addition to the developmental aspects carried out In the pilotplant, of which the electron tic prototy pe is a p irt, one special production order Ras filledduring the past year to accommodate i customer's request for an enriched materialspecially required by him for experimental purposes LOCAL 1, INT'L BRO1HERHOOD ELECTRICAL WORKERS345tion in the plant activates a signal setting off a horn alarm system throughout theplantDetails in the contracts indicate extensive running of wires, installation ofhorns, and control devices, and the painting of the exposed elements of the systemThere is no evidence of -instructions ever being given to Mallinckrodt employees tophysically connect this new installation into existing plant circuits 85 Installation of refinery paging systemA contract for this installation was ex-ecuted on July 16, 1963, with Commercial Broadcasting Co in the amount of $1,388Its purpose was to pi ovide electronic voice paging from several locations within therefineryFrom a review of the contract in evidence and an understanding of theusual public address systems in common usage its installation entailed the usualrunning of wires and the proper placement of speakers, microphones, amplificationunits, and necessary controls6Construction of subsurface drainage-building No 301A contract was ex-ecuted on July 17, 1963, with Robinson Construction for the completion of thisproject at a value set at $4,355Its purpose was stated simply as providing sub-surface drainage adjacent to building No 301 and required the services of operatingengineers, laborers, and carpenters in a project which, according to the terms of thecontract, required excavation, the laying of plain and reenforced concrete, and thesubsequent replacing of the removed earth7Administration building alterationsA contract with R K & A Jones, Inc,was executed July 12, 1963, to cover this project and was valued in the amount of$23,370From a reading of the contract in evidence these alterations are shown tobe extensive, covering both the first and second floors of the administration buildingIt entailed the clearing of the areas, the installation of partitions, overall constructionwork, including masonry, cement, and roofing work, the revision and the relocationof light, heat, ventilating, and telephone equipment with the attendant installationand glazing of window and partitionglass,the rewiring for power, telephones, etc ,and installingof piping, conduits, pneumatic equipment, and ventilating ductsStruc-tural alterations of this nature costingin excessof $2,000 are never assigned to theplant maintenance employees but are completed on a contract basis 98Retubing of boiler No 3, building No 401A contract with Kickham Boilerwas executed on June 7, 1963, for the completion of this project and was valued at$11,0339 Installation of emergency power system for the fire and ambulance garage Acontract was executed on August 7, 1963, with Bulger Electric for this project in theamount of $1,998The resume of specifications set forth in the contract indicatesthat this was an electrical wiring project consisting of both overhead and conduitinstallation10Installation of boilerinwater plantA contract for the installation of a newboiler at the Company's water plant located 2 miles from the plantsitewas executedon July 17, 1963, and the cost was fixed at $8,239In the execution of each of the foregoing contracts a determination of compliancewith the Davis-Bacon Act was included, thus attesting to the fact that the projecthad been reviewed by the Davis-Bacon Committee of the AEC and was being con-tracted for in compliance with the Davis-Bacon requirements(supra)From credibletestimony of Construction Supervisor Barnett it is clear that no company maintenanceemployee wasassignedto work on any of the foregoing projects, that the work on theprojectswas entirely separate and distinct from production work at the plantat all times, that it was scheduled to be done concurrently with regular plant produc-tion work, and that it would not interfere with itD The nature of the violation allegedIt is General Counsel'scontentionthat the Respondent's effective picketing ofthe gate reserved exclusively for the employees of subcontractors was not necessaryto further the legitimate purposes of its primarydisputewith Mallinckrodt, which8 The credited testimony of Construction Supers isor Stewart Barnett, and Manager ofEngineering and Maintenance Fletcher Anderson, testifying as Respondent's witnessesUpon observing employee Frissella who testified to the contrary I reject his testimony(cf footnote 15infra)Q The credited testimony of Maintenance Manager l nderson, called as a Ritness by Respondent after General Counsel had rested his case 346DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes the picketing at the main gate was adequately servingOn the contrary,it is contended, this picketing of the subcontractors'gatehad as its specific and soleobjective the enmeshing of neutral employers in the Union's dispute with Mallinckrodtby inducing the neutral employers and their employees to refuse to enter the plantand to perform the agreed upon work, thereby restraining these neutral subcontractorswith the object of requiring them to cease doing business with the Company, in viola-tion of Section 8(b) (4) (i) and (ii) (B) of the Act ioCognizant of the limitations which have been placed upon picketing in situationssuch as this, referred to as commonsituspicketing,ii the General Counsel furthercontends that with respect to the work performed or to be performed under any ofthe contracts herein by any of the subcontractors whose employees were effectivelyinduced not to go through the gate reserved for them,none of itwasrelated to thenormal operations of Mallinckrodt's plantFor this reason, it is contended, therule established by the Supreme Court in theGeneral Electriccase,12 and there-after promulgated by the Board upon remand of that case to it by the Court,13has no application to the facts and circumstances of this case so as to legitimatizethe picketing at the reserved gateE Respondent's defenseRespondent defends its picketing of the subcontractors' gate upon an interpretationof theGeneral Electricreserved gate rule that would establish work performed bythe subcontractors, or at least one of them, as work related to the normal opera-tions of the plantIn this iespect Respondent claims that Mallinckrodt's normaloperations comprise not only the operations of the facility, the attendant productionof uranium and its derivatives, the allied research and development, and the usualmaintenance required to maintain these operations, but in addition its normal opera-tions also comprise the construction and subcontracting business, using the previ-ously listed projects as illustrationsThus it is claimed that as participation in theseconstruction projects is part of the normal operations picketing affecting them isprimary in natureArguing in converse form Respondent urges that the General Counsel has not metthe burden of proving that the work being performed by the subcontractors wasnotrelated to the normal operations of the plant, and Respondent refers to the projectsseriatim,seeking to establish this pointIn this respect Respondent sought toestablish by evidence that the employees of the Company were qualified to do the typeof work being performed by the subcontractors' employeesSimilarlyRespond-ent sought to establish by evidence that the work being performed related to work10 Section 8(b) (4) (1) and (ii) (B) states as follows(b) It shall be an unfair labor practice for a labor organization or its 'igents-aaaaa9a(4) (1) to engage in, or to induce or encourage any individual employed by anyperson engaged in commerce or in in industry affecting commerce to engige in, astrike or a refus'tl in the course of his employment to use, manufacture, process,transfer, or otherwise handle or work on any goods, articles materials, or commodities or to perform any seriice or (ii) to threaten, coerce, or restr'iin anyperson engaged in commerce or in in industry affecting commerce, where ineither case an object thereof isaoaaaaa(B) forcing or requiring any person to cease using, selling, handling, transporting or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other person, or forcing orrequiring any other employer to recognize or barg'iin with it labor organizationas the representatiie of his employees unless such labor organi7ation has beencertified as the representatiie of such employees under the provisions of section 9Provided,That nothing contained in this clause (B) Shall he construed to makeunlawful, where not otherwise unlawful, any primary strike or primary picketing ,11Sailors'Union of thePacific, AFL (Moore Dry Dock Company),92 NLRB 54712Local 761, International Unionof Electrical,Radio and MachineWorkers,AFL-CIO(General Electric Company) v N L R I3 ,366 U S 667, 68113 Local 761, InternationalUnion of Electrical, Radio and Machine Workers (AFL-CIO)(General Electric Company, Appliance andTelevisionReceiver Station),138 NLRB 342 LOCAL 1, INT'L BROTHERHOOD ELECTRICAL WORKERS347previously performed by the Company at some earlier period as part of whatitclaimed were normal operations at that earlier timeFor reasons which willappear in detail hereafter, I excluded as not relevant the comparison of skills andtalents of the employees of the Company on the one band and of the subcontractorson the other 14 I likewise rejected as remote in point of time any evidence ofwork or projects performed by employees of the Company at any time prior to 6months preceding the filings of the charge in this caseFurther discussion of myruling thus establishing the concept of contemporaneous normal operations willappear in detail hereafter 15F Analysis and conclusionThe ultimate issue to be resolved here is what constitutes the normal operationsof the plantThe answer to this becomes the measure of all work performed bythose who enter by the reserved gateThus, to quote the Supreme Court, if the gate"was in fact used by employees of independent contractors who performed con-ventional maintenance work necessary to the normal operations [of the Company]the use of the gate would have been a mingled one," and the picketing of it permis-sible 16The Court's conclusion, it will be recalled, stems from its earlier one out-lining the basic requirement for a separate gate, free of picketing"There must be a separate gate, marked and set apart from other gates, thework done by the men who use the gate must be unrelated to the normaloperations of the employer, and the work must be of a kind that would not,ifdone when the plant were engaged in its regular operations, necessitatecurtailing those operations "United Steel Workers v Labor Board,289 F 2d591, 595These seem to us controlling considerations 17This explains why "[t]be key to the problem is found in the type of work that isbeing performed by those who use the separate gate " 18As "[i]t may well turn out to be that the instances of these maintenance taskswere so insubstantial as to be treated by the Board asde minimis,"application ofthe rule to given circumstances was left by the Court to the BoardIn the instantcase, as inGeneral Electric,the application of the reserve gate vile rests not somuch with the rule itself, or even with the Court's explication of it, so much asit rests with the Board's application of the rule to the specifics of this individualcase before itCrucial to the determination ofthiscase, therefore, are the criteriaestablished by the Board in response to the Supreme Court remand inGeneralElectricUpon remand and further hearing the Board there applied the Court's "relatedwork" test to the evidence and concluded that itwasrelated to the normal opera-tions of the plant and that the picketing was primary in nature and protectedBecause of the limitations placed by the Board upon its own findings and conclu-sions discussion of the elements of the case seem to be in orderThus it had beenfound by the Trial Examiner on remand that General Electric had an establishedwork division known as central maintenance which performed maintenance workfor all the plant's departments and occasionally bid against independent contractorsfor work to be done at the plantDuring the period of picketing, the only periods14Respondent's offer of proof on this subject appears in the recordis Respondent's offer of proof on this subject appears in the recordIn support of its contention that certain of the work being performedor scheduled to beperformed by employees of the subcontractors had been previously performed by or in con-junction with comp'iny maintenance employees Respondent introduced evidence to thateffect through testimony of employee Pete Frissella, an electrician employed by the Com-pany and a member of the Respondent labor organizationBased upon my observation ofhim as he testified,upon discrepancies revealed in his testimony(for example,his accountof the number of electricians working with him on a job assignment),and upon the factthat nothing in his testimony, or otherwise, qualified him to speak with certain authorityconcerning the projects in progress at the plant, I reject his testimony in its entiretyis 366 Il S 667, 68217 366 U S 667, 681ie 366U S 667, 680 348DECISIONS OF NATIONAL LABOR' RELATIONS BOARDaccess to the reserved gate had contracts to rearrange and enlarge the conveyorsystems utilized by General Electric to transport appliance parts along the produc-tion lines in the refrigerator-and range departments-a contract valued in excess of$170,000.Independent contractors also had contracts for (1) the installation ofshower rooms, (2) the repair of roads, (3) construction of a sound room, (4) theenlarging of the ventilating system for the removal of welding fumes, (5) concretework in connection with an air shelter type of warehouse, (6) the constructionof a catwalkand, in conjunctionwithGeneral Electric'sgeneralmaintenance,(7) the construction of a truck dock, and (8) of a mezzanine.The Board did not rely for decisional purposes upon the largest of these projects,the work being done on the conveyor project-a job not shown to have been bid uponby central maintenance.It relied solely upon the remaining eight contracts to con-clude that they bore significant relation to the plant's normal operations.Of theseeight scheduled jobs four of them were within the ambit of central maintenance,that department having been underbid in the construction of the sound room, invitedto bid in the enlarging of the ventilating system, and cooperating in the constructionof both the truck dock and the mezzanine.As to the remaining scheduled jobs theBoard also found that General Electric employees, presumably those in centralmaintenance,had done"work in the past that wasidentical or substantially similarto that scheduled to be doneby employees of the independent contractors." 20[Emphasis supplied.]While at first blush it may appear from a study of the foregoing that the Board'sapplication of the Supreme Court rule in theGeneral Electricremand may havebeensui generis,some of the jobs evaluateddo notappear to partake of the usualaffinitywith central maintenance.Because,therefore, in applying the SupremeCourt's related work test, the Board appears to have relied with equal force uponthe character of the work performed in the construction of the shower room andcatwalk,the concrete work on the air shelter type warehouse,and the repair ofthe roads,and because none of these do have the debility of being connected withcentralmaintenance,Iwould equate the Board's determination only onthese fourjobswith the facts and circumstances present in the instant case.This I do becausehere,unlike inGeneral Electric,there was nothing equivalent to central maintenance,and there was positive evidence that the maintenance department neither bid onproject contracts nor, collaborated in, the work at any stage of their progress.What the Board found with respect to, these four jobs was that they were relatedto the plant's normal operations simply because they were identical or substantiallysimilar to work previously done by plant employees.Upon the foregoing considerations of theGeneral Electriccase as it relates tothe work in progress in the instant proceeding it would seem that if any one ormore projects being performed by an outside contractor bore-the same relationshiptoMallinckrodt's normal plant operations and the work of plant maintenance em-ployees as did the four enumerated jobs inGeneral Electricthen the Mallinckrodtjobs would likewise fail to meet the SupremeCourt's "related work"test and thepicketing of the reserved gate would be permissible.Accordinglythe proceduralapplication of the criteria of theGeneral Electriccase to a specific set of facts mustnext be explored.'Picketing the plant of a primary employer by his own employees is presumptivelylegitimate and permissive 21 It is only when the picketing is conducted for an un-lawful objective,22 in an unlawful manner,23or under otherwise objectionable'19 TheBoard refusedto ruleupon my limitation of evidencerelatingto work performedby independent contractors, where he had restricted testimony to work which was begunor scheduledto bedoneduringthe picketing(138 NLRB 342, footnote7).I accordinglyreaffirm my ruling made at 'the hearing in which I excluded evidence as to work per-formed aspart of theplant's normal operations at any time prior to February 1, 1963,being a date 6 months and 28' days priorto'the filingof theinstant charge.This periodfor whichI have allowedevidence,unlike thesimilar allowed period inGeneral Electric,began 6 months beforethe picketing.20 138 NLRB 342,345-346.21OilWorkers InternationalUnion,LocalUnion346,CIO (The'Pure Oil Company),84 NLRB 315,318-319;Newspaperand Mail Deliverers' Union ofNew York andVicinity(InterboroughNews Company),90 NLRB 2135;Di Giorgio Fruit Corporation,et al. v.N.L.R.B.,191 F.2d 642, 649(C.A.D.C.).zeNLRB.v.Local182, I.B.T. (WoodwardMotors),314 F.2d 53(C.A. 2).23InternationalHod Carriers,Building and Common Laborers Union of America,Local916, AFL-CIO(Owen Langston),145 NLRB 565. LOCAL 1 y INT'L BROTHERHOOD ELECTRICAL WORKERS349circumstances 24 that this presumptive approval evaporates.Thus it is apparentthat picketing an employer's premises at the subcontractors' gate would be pre-sumptively permissible unless one of the foregoing impediments has been 'established.This counsel for the General Counsel seeks to do by the introduction of stipulatedevidence to the effect that only the employees of neutral employers used this gate,the effect of.this picketing thus being to enmesh the. employees of the neutral em-ployers in the primary dispute, and induce and encourage employees of the neutralsto refuse to enter the plant and perform services for Mallinckrodt, thereby re-straining the subcontractors with the object of requiring them to cease doing busi-ness with Mallinckrodt.Under theGeneral Electricrule,however, this is notenough to rebut the presumption of legality. It must be shown, as previously stated,not only that there is a separate gate, but that the work done by the men who usethe gate is unrelated to the normal operations of the plant, and that the performanceof the work does not necessitate the curtailing of plant operations.The separate nature of the gate, as I have said, has been established.And uponcredible evidence it has also been established that regular operations would not becurtailed.The last element of proof necessary to rebut the presumption that thepicketing is or was legal is an application of the so-called "related work" test.General Counsel must show, according to the Supreme Court, that the work of thesubcontractors' employees is not related to normal operations in the plant. Inother words he must show that the work' in the plant was not "identical or substan-tially similar to that scheduled to be done by employees of the independent con-tractors." 25And the Supreme Court specifically included in this category theformance of "conventional maintenance work necessary to the normal operations." 26To be sure, as has been found above, one-half of the full proposition has beenestablished by setting forth in detail the work that has been scheduled to be doneby the contractors.But it has never been shown what specifically was the workin the plant that this contracted work is identical to or is substantially similar to.But unlessI have this basis for comparison I can make no judgment of identityor similarity upon which to draw my conclusion. -This is the necessary minor premise.Thus, for example, it is not enough to consider the project involvingalterations onthe administration building, or the preparation of subsurface drainage,in vacuo.Itmust alsobe shown thatno plant- maintenance employee or group of them wasdoing or had done such a job or one substantially like it.When the General Counsel rested his case-in-chief before me there was nothingin the record upon which such a judgment could be made. Thus in a syllogismlacking a minor premise I cannot apply the Board's ",related work" test andformulate any conclusion whatever.I am not unmindful of Respondent's efforts to establish as part of his defensethe nature of the work actually performed by maintenance employees and thetalents they possessed to do it, and of his extensive offer of proof in this regard, madeafter I had limited such evidence to a contemporaneous period.Quite apart fromthe fact that the evidence presented and proffered did not weigh sufficiently sub-stantial to form a basis of comparison,nor are we required to assess the abilitiesof those who do the work but merely the nature-of the work itself, it is not con-ducive to orderly procedure. or due process that such evidence supplied by wayof defense be utilized to supply a. critical gap in a- case-in-chief. I accordinglyreject any suggestion that Respondent may, havehave supplied what General_ Counselfailed to prove.Having thus concluded that General Counsel has provided me noevidence of the work and duties of Company 'employees, particularly in the main-tenance areas, with which I can compare the work scheduled to be done by sub-contractors' employees, I have no basis for applying theGeneral Electricrelated worktest.Failing this it follows that the presumption of legitimacy of the picketinghas not been rebutted. I accordingly conclude and find that Respondent has notviolated Section 8(b)(4)(i) and (ii) (B), as alleged, and recommend that the com-plaint be dismissed in its entirety.'RECOMMENDED ORDERin view of the foregoing findings of fact and conclusions of law, it is recom-mended that the complaint be dismissed in its entirety.24 See, for example,United Association of Journeymen and Apprenticesof thePlumbingand Pipejitting Industryof theUnited States and Canada,AFL-CIO,Local Union No. 562(Foor Engineering Company),143 NLRB 475.-.s 138 NLRB 342, 345-346.2a 366 U.S 667, 682..